18-23538-rdd          Doc 3449      Filed 04/30/19 Entered 04/30/19 18:27:58                    Main Document
                                                Pg 1 of 17

                                                  Objection Deadline: May 10, 2019 at 4:00 p.m. (Eastern Time)
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re                                                        :
                                                             :       Chapter 11
SEARS HOLDINGS CORPORATION, et al., :
                                                             :       Case No. 18-23538 (RDD)
                                                             :
                  Debtors.   1                               :       (Jointly Administered)
------------------------------------------------------------ x

                     NOTICE OF REJECTION OF CERTAIN
            UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY
          AND ABANDONMENT OF PROPERTY IN CONNECTION THEREWITH



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
(None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




WEIL:\97016452\1\73217.0004
18-23538-rdd          Doc 3449   Filed 04/30/19 Entered 04/30/19 18:27:58          Main Document
                                             Pg 2 of 17



               PLEASE TAKE NOTICE that, on October 15, 2018 (the “Commencement
Date”), Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in possession
in the above-captioned chapter 11 cases (collectively, the “Debtors”), each commenced with the
United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) a voluntary case under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”).

               PLEASE TAKE FURTHER NOTICE that, on November 16, 2018, the
Bankruptcy Court entered an order granting certain expedited procedures for the rejection of the
Debtors’ unexpired real property leases and the abandonment of the Debtors’ property located at
such leased premises (ECF No. 800) (the “Rejection Procedures Order”). An electronic copy
of the Rejection Procedures Order can be found at https://restructuring.primeclerk.com/sears.

                PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Rejection
Procedures Order, the Debtors hereby give notice of their intent to reject the lease(s) set forth on
Annex A attached hereto (each, a “Lease,” and together, the “Leases”), effective as of (unless
otherwise ordered by the Court) the later of (i) service and filing of the Rejection Notice and
(ii) the date the Debtors have surrendered the leased premises via the delivery of the keys, key
codes, and alarm codes to the premises, as applicable, to the Landlord, or, if not delivering such
keys or codes, providing notice that the landlord may re-let the premises, as such estimated dates
are set forth on Annex A (the “Rejection Date”).

               PLEASE TAKE FURTHER NOTICE that any personal property including
inventory, furniture, fixtures, equipment or other materials remaining at the premises subject to
the Leases as of the Rejection Date shall be deemed abandoned by the Debtors to the applicable
Landlord.

                PLEASE TAKE FURTHER NOTICE that with respect to any personal property
that is leased to the Debtors by a third party or owned by a third party, such third party shall
contact the Debtors and remove or cause to be removed such personal property from the leased
premises prior to the Rejection Date. If any such personal property remains on the leased
premises after the Rejection Date, the Landlord may dispose of any and all such property as set
forth above and without notice or liability to the Debtors or any third party.

                PLEASE TAKE FURTHER NOTICE that, any party wishing to object to the
Debtors’ proposed rejection of a Lease or abandonment of personal property remaining on the
leased premises, must file with the Bankruptcy Court and serve a written objection setting forth
the legal and factual bases for such objection (an “Objection”) so that it is actually filed with the
Bankruptcy Court and served on the following parties no later than ten (10) calendar days after
the date of filing and service of this Rejection Notice (the “Rejection Objection Deadline”):
(i) the Debtors c/o Sears Holdings Corporation, 3333 Beverly Road, Hoffman Estates, Illinois
60179; (ii) the attorneys for the Debtors, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York 10153 (Attn: Ray C. Schrock, P.C., Jacqueline Marcus, Esq., Garrett A. Fail,
Esq., and Sunny Singh, Esq.); (iii) the applicable counterparty to the Lease that is the subject of
the Objection; (iv) the Office of the United States Trustee for Region 2, 201 Varick Street, Suite
1006, New York, New York 10014 (Attn: Paul Schwartzberg, Esq. and Richard Morrissey,
Esq.); (v) counsel for the DIP ABL Agent, Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times



                                                                                                   2
WEIL:\97016452\1\73217.0004
18-23538-rdd          Doc 3449   Filed 04/30/19 Entered 04/30/19 18:27:58       Main Document
                                             Pg 3 of 17



Square, New York, New York, 10036 (Attn: Paul D. Leake, Esq., Shana A. Elberg, Esq., and
George R. Howard, Esq.); and (vi) counsel to the Official Committee of Unsecured Creditors,
Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, NY 10036 (Attn: Philip C.
Dublin, Esq., Ira Dizengoff, Esq., and Sara Lynne Brauner, Esq.).

              PLEASE TAKE FURTHER NOTICE that if no Objection is filed and served in
compliance with the foregoing, the Debtors may submit to the Bankruptcy Court after the
Rejection Objection Deadline a proposed order approving the rejection of the Leases (each such
order, a “Rejection Order”), substantially in the form attached hereto as Annex B, and the
Bankruptcy Court may enter such order without a hearing.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Rejection
Procedures Order, if no Objection is properly filed and served in compliance with the foregoing,
the rejection of each Lease shall become effective as of the Rejection Date. The deadline to file
a proof of claim to assert any damage claim arising from the rejection of a Lease shall be the
later of (i) the deadline to file general unsecured proofs of claim fixed by the Court; and
(ii) thirty (30) days after the entry of the Rejection Order.

                PLEASE TAKE FURTHER NOTICE that, if an Objection is properly filed and
served in compliance with the foregoing, a hearing will be scheduled to consider the Objection.
If the Objection is overruled or withdrawn, the effective date of rejection shall be the
(i) Rejection Date; (ii) such other date to which the Debtors and the counterparty to the
Unresolved Objection have agreed; or (iii) such other date as determined by the Court. If an
Objection is filed for fewer than all of the Leases included on the Rejection Notice, the Debtors
may proceed with submitting a proposed Rejection Order in accordance with the above
procedures for the remaining Leases on the Rejection Notice.




                                                                                               3
WEIL:\97016452\1\73217.0004
18-23538-rdd          Doc 3449   Filed 04/30/19 Entered 04/30/19 18:27:58        Main Document
                                             Pg 4 of 17



                PLEASE TAKE FURTHER NOTICE that a copy of all pleadings filed in these
chapter 11 cases, including the motion (ECF No. 24) that sought the relief granted in the
Rejection Procedures Order, is available for free at https://restructuring.primeclerk.com/sears or
for a fee via PACER at https://ecf.nysb.uscourts.gov.

Dated: April 30, 2019
       New York, New York
                                             /s/ Jacqueline Marcus     .
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             Ray C. Schrock, P.C.
                                             Jacqueline Marcus
                                             Garrett A. Fail
                                             Sunny Singh

                                             Attorneys for Debtors
                                             and Debtors in Possession




                                                                                                4
WEIL:\97016452\1\73217.0004
18-23538-rdd          Doc 3449   Filed 04/30/19 Entered 04/30/19 18:27:58   Main Document
                                             Pg 5 of 17



                                            Annex A

                                         Rejected Leases




WEIL:\97016452\1\73217.0004
                                                  18-23538-rdd                               Doc 3449                            Filed 04/30/19 Entered 04/30/19 18:27:58                                                                         Main Document
                                                                                                                                             Pg 6 of 17
                                                                     COUNTERPARTY-
 STORE ID      COUNTERPARTY-LANDLORD AND
                                                                   SUBTENANT/ASSIGNEE                                          DEBTOR                                             PROPERTY ADDRESS                      ABANDONED PERSONAL PROPERTY                           ESTIMATED REJECTION DATE
   NO.                  ADDRESS
                                                                      AND ADDRESS
425         1 Imeson Park Blvd, LLC c/o LBA Realty LLC     N/A                                         SRC Real Estate (TX), LLC                                  3555-1 St Johns Bluff Road S              Warehouse racking, conveyor systems and miscellaneous office              4/30/2019
            3347 Michelson Drive Suite 200 Irvine, CA                                                                                                             JACKSONVILLE, FL 32224                    equipment
            92612



440         Mantkin LLC c/o Kin Properties, Inc. 185 NW    N/A                                         Innovel Solutions, Inc., f/k/a Sears Logistics Services,   1600 N Boudreau Rd                        Warehouse racking, conveyor systems and miscellaneous office              4/30/2019
            Spanish River Blvd. Suite 100 Boca Raton, FL                                               Inc.                                                       MANTENO, IL 60950                         equipment
            33431



443         1055 Hanover LLC c/o LBA Realty LLC 3347       N/A                                         Sears Holdings Corporation                                 Hanover Industrial Pk                     Warehouse racking, conveyor systems and miscellaneous office              4/30/2019
            Michelson Drive Suite 200 Irvine, CA 92612                                                                                                            WILKES BARRE, PA 13656                    equipment




443-14-B    Robert K. Mericle                              N/A                                         Sears Holdings Corporation                                 1057 Hanover St                           Warehouse racking, conveyor systems and miscellaneous office              4/30/2019
            Attn: Melanie Colbert                                                                                                                                 Wilkes Barre, PA 18702                    equipment
            100 Baltimore Drive, East Mountain Corporate
            Center
            Wilkes-Barre, PA, 18702

443-14-C    Robert K. Mericle                              N/A                                         Sears Holdings Corporation                                 1057 Hanover St                           Warehouse racking, conveyor systems and miscellaneous office              4/30/2019
            Attn: Melanie Colbert                                                                                                                                 Wilkes Barre, PA 18702                    equipment
            100 Baltimore Drive, East Mountain Corporate
            Center
            Wilkes-Barre, PA, 18702

8781        Cabot III - PA2B01, LP c/o Liberty Property    N/A                                         Kmart Corporation                                          1475 Nitterhouse Dr Chambersburg, 17201   Warehouse racking, conveyor systems and miscellaneous office              4/30/2019
            Limited Partnership 650 East Swedesford Road                                                                                                                                                    equipment
            Suite 400 Wayne, PA 19087



1042        Joplin Properties, LLC                         N/A                                         Sears, Roebuck and Co.                                     802 S High St (Warehouse only)                                                                                      4/30/2019
            c/o Moses Tucker Real Estate                                                                                                                          Joplin, Missouri 64801
            745 E. Joyce Blvd., Suite 220
            Fayettesville, AR 72703


1080        GS Portfolio Holdings LLC                      N/A                                         Sears, Roebuck and Co.                                     2605 Preston Rd                           Auto center tire rack with sprinkler system attached                      4/30/2019
            dba Stonebriar Centre Sears Anchor                                                                                                                    Frisco, TX 75034-9434
            Attn: Law / Lease Administration Department
            350 N. Orleans Street, Suite 300
            Chicago, IL 60654-1607


1112        GS Portfolio Holdings LLC                      Lands' End, Inc.                            Sears, Roebuck and Co.                                     12431 Wayzata Blvd                                                                                                  4/30/2019
            Ridgedale Center Sears Anchor                  Attn: Sr.Vice President & General Counsel                                                              Minnetonka, MN 55305-1925
            Attn: Law / Lease Administration Department    5 Lands' End Lane
            350 N. Orleans Street, Suite 300               Dodgeville, WI 53595
            Chicago, IL 60654-1605


1134        US Centennial Malls JV LLC                     Lands' End, Inc.                            Sears, Roebuck and Co.                                     1201 Boston Post Rd Sp 2095               Misc Fixtures,showcases,bailer,compactor,Break room                       4/30/2019
            dba The Connecticut Post LP                    Attn: Sr.Vice President & General Counsel                                                              Milford, CT 06460-                        furniture,ladders,lockers, file cabs,Pallet racking, Break room
            c/o Centennial Real Estate Mgmt. LLC Attn:     5 Lands' End Lane                                                                                                                                appliances, Shoe shelving etc
            Chief Operating Officer                        Dodgeville, WI 53595
            8750 N. Central Expressway, Suite 1740
            Dallas, TX 75231


1287        GS Portfolio Holdings LLC                      N/A                                         Sears, Roebuck and Co.                                     6600 Menaul Blvd Ne Ste 700                                                                                         4/30/2019
            dba Coronado Center Sears Anchor                                                                                                                      Coronado, NM 87110-3447
            Attn: Law / Lease Administration Department
            350 N. Orleans Street, Suite 300
            Chicago, IL 60654-1607



1318        GS Portfolio Holdings LLC                      N/A                                         Sears, Roebuck and Co.                                     3001 Ming Ave                             Built-in Electric Conveyor from L1 to Basement                            4/30/2019
            Valley Plaza Mall Sears Anchor                                                                                                                        Bakersfield, CA 93304-4145
            Attn: Law/Lease Administration Department
            350 N. Orleans Street, Suite 300
            Chicago, IL 60654-1607


1328        3450 S. Maryland Parkway LLC                   N/A                                         Sears, Roebuck and Co.                                     3450 S Maryland Pkwy                                                                                                4/30/2019
            1370 Jet Stream Dr. Suite 100                                                                                                                         Las Vegas(Blvd), NV 89109
            Henderson , NV 89052




                                                                                                                                                                            Page 1
                                                    18-23538-rdd                              Doc 3449                           Filed 04/30/19 Entered 04/30/19 18:27:58                                                        Main Document
                                                                                                                                             Pg 7 of 17
                                                                        COUNTERPARTY-
 STORE ID      COUNTERPARTY-LANDLORD AND
                                                                     SUBTENANT/ASSIGNEE                                        DEBTOR                       PROPERTY ADDRESS                        ABANDONED PERSONAL PROPERTY                               ESTIMATED REJECTION DATE
   NO.                  ADDRESS
                                                                          AND ADDRESS
1403        GS Portfolio Holdings LLC                       Lands' End, Inc.                            Sears, Roebuck and Co.             1235 Worcester Rd &                                                                                                        4/30/2019
            Natick Mall Sears Anchor                        Attn: Sr.Vice President & General Counsel                                      Natick, MA 01760-
            Attn: Law/Lease Administration Department       5 Lands' End Lane
            350 N. Orleans Street, Suite 300                Dodgeville, WI 53595
            Chicago, IL 60654-1607


1484        Berkshire Mall LLC, C/O Allied Properties       N/A                                         Sears, Roebuck and Co.             Warren St Bypass & Bern Rd                   IT Equipment, Registers, Cashwraps, Bailer, compactor, office                 4/30/2019
            1665 State Hill Road                                                                                                           Reading, PA 19610-                           furniture, cash office safe, gondola fixtures, stands, 4ways,
            Wyomissing PA 19610                                                                                                                                                         rounders, apparel folding tables



1575        Seritage Growth Properties, L.P. dba Seritage   N/A                                         Sears Operations LLC               100 Newmarket Fair Mall                                                                                                    4/30/2019
            SRC Finance LLC                                                                                                                Hampton, VA 23605-1406
            c/o Seritage Growth Properties
            Attn: Executive Vice President, Operations &
            Leasing
            500 Fifth Avenue, Suite 1530
            New York, NY 10110
1646        Carolina Place LLC                              Lands' End, Inc.                            Sears, Roebuck and Co.             11033 Carolina Place Pkwy                    Safes, misc office furniture, apparel fixures, compactor, warehouse           4/30/2019
            c/o Carolina Place                              Attn: Sr.Vice President & General Counsel                                      Pineville, NC 28134-8370                     racks, appliance fixtures & displays, carts, cash wraps, jewelry
            Attn: Law/Lease Administration Department       5 Lands' End Lane                                                                                                           cases, cash wraps
            350 N. Orleans Street, Suite 300                Dodgeville, WI 53595
            Chicago, IL 60654-1607
1709        WSSR LLC                                        N/A                                         Sears, Roebuck and Co.             1245 W Warm Springs Rd                       Compactor, baler, fixtures, Gondolas, counters, Office desks,                 4/30/2019
            c/o Lee Chiang, Manager                                                                                                        Henderson, NV 89014-8740                     shelving, IT Equipment, jewlelry fixtures, safe, warehouse racks
            1479 Torrijos Court
            Shenandoah, TX 77384


1773        RPI Salisbury Mall LLC c/o Brookfield           N/A                                         Sears, Roebuck and Co.             2306 N Salisbury Blvd                        Office furniture, A few sales fixtures                                        4/30/2019
            Properties ( R ) LLC Attn: Legal Department 200                                                                                Salisbury, MD 21801
            Vesey Street, 25th Floor New York, NY 10281



1844        GS Portfolio Holdings LLC                       Lands' End, Inc.                            Sears, Roebuck and Co.             10300 Little Patuxent Pkwy                                                                                                 4/30/2019
            The Mall in Columbia Sears ANC                  Attn: Sr.Vice President & General Counsel                                      Columbia, MD 21044-3341
            Attn: Law/Lease Administration Department       5 Lands' End Lane
            350 N. Orleans Street, Suite 300                Dodgeville, WI 53595
            Chicago, IL 60654-1607

1998        KIR Montebello, L.P.                            N/A                                         Sears, Roebuck and Co.             1401 N Montebello Blvd                                                                                                     4/30/2019
            c/o Kimco Realty Corp. Attn: Legal Department                                                                                  Montebello, CA 90640-2584
            3333 New Hyde Park Road, Suite 100
            P. O. Box 5020
            New Hyde Park, NY 11042

2119        Landcaster Development Company, LLC             N/A                                         Sears, Roebuck and Co.             827 Lancaster Dr Ne                                                                                                        4/30/2019
            c/o C.E. John Company, Inc.                                                                                                    Salem(Lancaster), OR 97301-2929
            Attn: Property Manager
            1701 SE Columbia River Drive
            Vancouver, WA 98661

2138        Macerich La Cumbre LP, c/o The Macerich         Sprint PCS Assets, LLC                      Sears, Roebuck and Co.             3845 State St                                                                                                              4/30/2019
            Company                                         6391 Sprint Parkway                                                            Santa Barbara, CA 93105-3111
            Attn: Legal Department, 401 Wilshire Boulevard, Overland Park, KS 66251
            700
            Santa Monica CA 90401

2145        Port Charlotte Mall, LLC                        N/A                                         Sears, Roebuck and Co.             1441 Tamiami Trl                             IT, Office Furn, Material Handling, Baylor,Breakroom Tables, 2                4/30/2019
            c/o Washington Prime Group                                                                                                     Port Charlotte, FL 33948                     Counters,Trade Fixtures
            Attn: General Counsel 180 East Broad Street
            Columbus, OH 43215


2173        Wilton Mall, LLC, c/o The Macerich Company      Lands' End, Inc.                            Sears, Roebuck and Co.             3065 Route 50                                Jewelry Cases, Cash Wraps, Baler                                              4/30/2019
            Attn: Legal Department, 401 Wilshire Blvd.,     Attn: Sr.Vice President & General Counsel                                      Saratoga, NY 12866-2960
            Suite 700                                       5 Lands' End Lane
            Santa Monica CA 90401                           Dodgeville, WI 53595


2179        LBG Medford, LLC                                N/A                                         Sears, Roebuck and Co.             501 Medford Ctr                                                                                                            4/30/2019
            c/o LBG Real Estate Companies LLC                                                                                              Medford, OR 97504
            11150 Santa Monica Blvd. Suite 770
            Santa Monica, CA 90025


2244        North Hanover Centre Realty, LLC c/o Namdar     N/A                                         Sears, Roebuck and Co.             1155 Carlisle St Ste 5      Hanover, 17331                                                                                 4/30/2019
            Realty Group, LLC 150 Great Neck Road Suite
            304 Great Neck, NY 11021




                                                                                                                                                      Page 2
                                                   18-23538-rdd                    Doc 3449                      Filed 04/30/19 Entered 04/30/19 18:27:58                                                                 Main Document
                                                                                                                             Pg 8 of 17
                                                                    COUNTERPARTY-
 STORE ID      COUNTERPARTY-LANDLORD AND
                                                                  SUBTENANT/ASSIGNEE                         DEBTOR                        PROPERTY ADDRESS                                    ABANDONED PERSONAL PROPERTY                                  ESTIMATED REJECTION DATE
   NO.                  ADDRESS
                                                                     AND ADDRESS
2278        GGP LP LLC, d/b/a Grand Teton Mall LLC         N/A                         Sears, Roebuck and Co.              2300 E 17Th St                                                                                                                           4/30/2019
            Attn: Law/Lease Administration Department, 350                                                                 Idaho Falls, ID 83404-6504
            N. Orleans Street, Suite 300
            Chicago IL 606541607


2311        GS Portfolio Holdings LLC                       N/A                        Sears, Roebuck and Co.              3201 W Main St                                                                                                                           4/30/2019
            Attn: Law/Lease Administration Department                                                                      Norman, OK 73072-4847
            Sooner Mall Sears Anchor
            350 N. Orleans Street, Suite 300
            Chicago, IL 60654-1607



2329        Columbia Mall Partnership c/o Simon Property    N/A                        Sears, Roebuck and Co.              1321 N Columbia Center Blvd      Kennewick(Pasco), WA                                                                                    4/30/2019
            Group Attn: General Counsel 225 West                                                                           99336
            Washington Street Indianapolis, IN 46204



2505        Stockbridge Lakeshore, LLC c/o Lakeshore Mall N/A                          Sears, Roebuck and Co.              150 Pearl Nix Pkwy                                                                                                                       4/30/2019
            Management Office Attn: Mall Manager 150                                                                       Gainesville, GA 30501
            Pearl Nix Parkway Gainsville, GA 30501



2637        GG&A Central Mall Partners, LP c/o Gregory      N/A                        Sears, Roebuck and Co.              3100 FM 365                                                                                                                              4/30/2019
            Greenfield & Associates Attn: Asset Manager                                                                    Port Arthur, TX 77642
            Central Mall - Port Arthur 124 Johnson Ferry
            Road NE Atlanta, GA 30328


2654        Dover Mall LLC                                  N/A                        Sears, Roebuck and Co.              1000 Dover Mall                                                                                                                          4/30/2019
            c/o Simon Property Group                                                                                       Dover, DE 19901
            225 West Washington Street
            Indianapolis, IN 46204


2656        Watkins Hanford, LLC                            N/A                        Sears, Roebuck and Co.              Hanford Mall - 1545 Mall Drive                                                                                                           4/30/2019
            Attn: Lance C. Watkins, Manager                                                                                Hanford, CA 93230
            P.O. Box 50116
            Sparks, NV 89435


2807        JTL Rock Hill LLC, c/o SRS Real Estate Partners N/A                        Sears, Roebuck and Co.              2197 Dave Lyle Blvd                                     Jewelry case, footwear shelving, condolas, 4ways and t-stands,                   4/30/2019
            Attn: General Counsel, 8343 Douglas Avenue,                                                                    Rock Hill, SC 29730-                                    universalsand register stands
            Suite 200
            Dallas TX 75225


2823        TRP-MCB Eastpoint, LLC c/o MCB Real Estate N/A                             Sears, Roebuck and Co.              7885 Eastern Blvd                                                                                                                        4/30/2019
            LLC 2701 N. Charles Street Suite 404 Baltimore,                                                                Baltimore/E Pt, 21224
            MD 21218



3071        Raven Associates - Toms River                   N/A                        Kmart Corporation                   213 Highway 37 E                                        4 ways hangfold, slat, fixed tables, rectangular tables, jewelry stand           4/30/2019
            c/o Aegis Investments, Inc. 342 E Main Street                                                                  Toms River, NJ 08753                                    and racks, sock case, shoe gondola
            Suite 100
            Leola, PA 17540


3097        Fifth Generation Investments, LLC               N/A                        Kmart Corporation                   2803 E Kanesville Blvd                                  Check outs, shelving and display fixtures, counters, office desks,               4/30/2019
            1805 Zenith Drive                                                                                              Council Bluffs, IA 51503-1004                           compactor, fixtures
            Sioux City, IA 51103



3216        CE Vernon II, LLC 1720 Post Road Fairfield,     N/A                        Kmart Corporation                   295 Hartford Turnpike Vernon, CA 06066                                                                                                   4/30/2019
            CT 06824




3256        North Plaza I LLC (25%), North Plaza II LLC     N/A                        Kmart Corporation                   8980 Waltham Woods Rd                                                                                                                    4/30/2019
            (25%) and North Plaza III LLC (50%), as Tenants                                                                Baltimore, MD 21234
            in Common c/o Continental Realty Corporation
            1427 Clarkview Road Suite 500 Baltimore, MD
            21209

3308        Lake Orion Plaza LLC                            N/A                        Kmart of Michigan, Inc.             1025 M-24                                               Fixtures, Counters, Office furniture, IT equipment, conveyor system              4/30/2019
            c/o The Boutrous Companies                                                                                     Lake Orion, MI 48360-1429
            596 N. Lapeer Road
            Lake Orion, MI 48362




                                                                                                                                     Page 3
                                                    18-23538-rdd                         Doc 3449                         Filed 04/30/19 Entered 04/30/19 18:27:58                                                                   Main Document
                                                                                                                                      Pg 9 of 17
                                                                      COUNTERPARTY-
 STORE ID       COUNTERPARTY-LANDLORD AND
                                                                    SUBTENANT/ASSIGNEE                                  DEBTOR                      PROPERTY ADDRESS                                       ABANDONED PERSONAL PROPERTY                                 ESTIMATED REJECTION DATE
   NO.                   ADDRESS
                                                                       AND ADDRESS
3345        Oryom Ventures, LLC (as to an undivided 2/3       N/A                                Kmart Corporation                  1351 E Hatch Rd                                            Compactor, safe, fixtures, Gondolas, counters, Office desks,                    4/30/2019
            interest) & DoYa Ventures, LLC Oryom                                                                                    Modesto, CA 95351-5010                                     Conveyer, Shopping carts, shelving
            Ventures, LLC (as to an undivided 1/3 interest)
            Re: Kmart - Ceres
            633 Erskine Drive
            Pacific Palisades, CA 90272



3807        Fox Run Limited Partnership                       N/A                                Kmart Corporation                  835 Solomons Island Rd N                                   Gondolas,Shelving, Register Stands, Service Desk, Jewelry                       4/30/2019
            c/o Brixmor Property Group                                                                                              Prince Frederick, MD 20678-3912                            Cases,Safe, Office Furniture, Conveyor, Broken Refridgeration,
            450 Lexington Avenue                                                                                                                                                               Broken Baler,Safe
            13th Floor
            New York, NY 10017

3839        Albany-Pacific, LLC                               N/A                                Kmart Corporation                  400 North East Circle Blv                                  Safe, Compactor, Customer Service Desk, Counters, Office                        4/30/2019
            c/o Dickerhoof Properties, LLC                                                                                          Corvallis, OR 97330                                        Furniture, Security Cameras, Checkstands
            P O Box 1583
            Corvallis, OR 97339


3978        Braelinn Village 1752, LLC                        N/A                                Kmart Corporation                  400 Crosstown Road                                         Gondolas, register stands, service desks, some office furniture,                4/30/2019
            c/o Kimco Realty Corporation                                                                                            Peachtree City, GA 30269-2915                              jewelry counters, conveyor, safe
            3333 New Hyde Park Road, Suite 100
            P. O. Box 5020
            New Hyde Park, NY 11042-0020

4224        J & W Monaco Evans, LLC c/o J & W         N/A                                        Kmart Corporation                  2150 S Monaco St Pkwy                                                                                                                      4/30/2019
            Management Corp 505 Park Avenue New York,                                                                               Denver, 80222
            NY 10022



4433        Certified Capital LP                              Ruby Tuesday                       Kmart Stores of Illinois, LLC      3701 Broadway St                                                                                                                           4/30/2019
            c/o Pomerantz, Kavinoky & Co., CPA's              Dave Windham                                                          Quincy, IL 62301-3721
            6351 Owensmouth Avenue                            RT MIDWEST HOLDINGS, LLC, PO Box
            Suite 203                                         664
            Woodland Hills, CA 91367-2209                     Chanhassen, MN 55317

4490        Caparra Center Associates LLC                     N/A                                Kmart Corporation                  Caparra Hgts - San Patricio S/C Roosevelt & San Patricio   Office Furniture, counters and equipment, Safe, Lockers,Conveyor,               4/30/2019
            P O Box 9506                                                                                                            Avenues                                                    Warehouse Racking, Baler, Compactor, Salesfloor Racking, Glass
            San Juan PR 00968-0506                                                                                                  San Juan, PR 00920-2680                                    Cases, Cash Register/Service Desks, Registers, Eas door
                                                                                                                                                                                               Equipment. Misc IT and AP equipment. All Unsold Kitchen
                                                                                                                                                                                               equipment and furniture, Building Sign


4858        Urban Edge Properties LP dba Urban Edge           N/A                                Kmart Corporation                  Calle Betances Final #400                                  Office Furniture, counters and equipment, Safe, Lockers,Conveyor,               4/30/2019
            Caguas LP                                                                                                               Caguas, PR 00726-0517                                      Warehouse Racking, Baler, Compactor, Salesfloor Racking, Glass
            210 Route 4 East                                                                                                                                                                   Cases, Cash Register/Service Desks, Registers, Eas door
            Paramus NJ 07652                                                                                                                                                                   Equipment. Misc IT and AP equipment. All Unsold Kitchen
                                                                                                                                                                                               equipment and furniture, Building Sign


5185        RCJ of Winter Park No. 3 LLLP 1011 N.       N/A                                      FBA Holdings, Inc.                 500 S. Park Avenue Winter Park, 32789                                                                                                      4/30/2019
            Wymore Road Suite 100 Winter Park, FL 32789




7169        Gardena Memorial Medical Plaza, LLC               N/A                                Kmart Corporation                  400 South Broadway                                         Gondola, Shelving, Register Stands, Service Desk, Softlines                     4/30/2019
            c/o Elite Property Management LLC                                                                                       Salina, KS 67401-4005                                      Fixtures, Shopping Carts, Receiving Conveyor, Refrigeration,
            3191 W. Casitas Avenue                                                                                                                                                             Possible Forklift.
            Unit 130
            Los Angeles, CA 90039

7460        Maynardville Pike LP                              N/A                                Kmart Corporation                  6909 Maynardville Pike Ne                                  Misc. fixtures, service desk, register stands, bailer, some gondolas,           4/30/2019
            c/o Lippes Mathias Wexler Friedman LLP                                                                                  Knoxville, TN 37918-5325                                   safe, office furniture
            50 Fountain Plaza
            Suite 1700
            Buffalo, NY 14202-2216

7677        Riverwalk Inc. 164 N Main St Wellsville, NY       N/A                                Kmart Corporation                  121 Bolivar Rd Wellsville, NY 14895                        3 Aisle Fixtures, Checkout Counters, Hazmat, Office Desk and one                4/30/2019
            14895                                                                                                                                                                              chair, Registers




8253        MP HOLDINGS LLC ATTN: SR VP OF     N/A                                               Sears, Roebuck and Co.             4326 Forcum Ave MCCLELLAN, 95652                                                                                                           4/30/2019
            PROPERTY MGMT & GENERAL COUNSEL
            3140 PEACEKEEPER WAY MCCLELLAN, CA
            95652




                                                                                                                                               Page 4
                                                    18-23538-rdd                           Doc 3449                    Filed 04/30/19 Entered 04/30/19 18:27:58                                                                          Main Document
                                                                                                                                  Pg 10 of 17
                                                                       COUNTERPARTY-
 STORE ID      COUNTERPARTY-LANDLORD AND
                                                                     SUBTENANT/ASSIGNEE                             DEBTOR                                           PROPERTY ADDRESS                         ABANDONED PERSONAL PROPERTY                                 ESTIMATED REJECTION DATE
   NO.                  ADDRESS
                                                                        AND ADDRESS
8782        4320 NORTH 124TH STREET LLC C/O                   N/A                            Innovel Solutions, Inc., f/k/a Sears Logistics Services, Inc. 4320 N. 124Th Street WAUWATOSA, 53222                                                                                  4/30/2019
            COLLIERS BARRY 1232 NORTH EDISON
            STREET MILWAUKEE, WI 53202



8907        Elm Creek Real Estate, LLC 4641 Nall Rd.          N/A                            Sears, Roebuck and Co.                                 1501 Kings Rd GARLAND, 75042                                                                                                  4/30/2019
            Dallas , TX 75244




9222        Fifth Generation Investments, LLC                 N/A                            Kmart Corporation                                      1111 N 2Nd                                     Some counters/shelves, service desk, safe, some stockroom                      4/30/2019
            1805 Zenith Drive                                                                                                                       Cherokee, IA 51012-1287                        shelving, office desk, quads
            Sioux City, IA 51103



9245        1109 Cheboygan, LLC 126 Whitman Avenue            N/A                            Kmart of Michigan, Inc.                                1131 E State St Cheboygan, 49721                                                                                              4/30/2019
            Staten Island, NY 10308




9274        GBR Green Acres LLC & Greenwich 29 LP             N/A                            Kmart Corporation                                      West Main St R D #1                                                                                                           4/30/2019
            c/o Gibraltar Management Co., Inc.                                                                                                      Greenwich, NY 12834
            150 White Plains Rd. Suite 400
            Tarrytown, NY 10591


9348        Wilson Norridge, LLC                              Darden/Longhorn Steakhouse     Kmart Stores of Illinois, LLC                          4210 N Harlem Ave                              Compactor, baler, conveyors, Safe, shelving, refrigeration, Material           4/30/2019
            c/o AmCap, Inc.                                   Ashley Powell                                                                         Norridge, IL 60706-1277                        handling equip., office furniture, gondolas, checkout stands,
            333 Ludlow Street                                 1000 Darden Center Drive                                                                                                             softlines racks
            8th Floor                                         Orlando, FL 32837
            Stamford, CT 06902

9353        Twin City Estate Corporation                      N/A                            Kmart Corporation                                      155 Twin City Mall                             Safe, Compactor, Service Desk, Checkout Fixtures, Breakroom                    4/30/2019
            c/o RL Jones Properties 17195 New College                                                                                               Crystal City, MO 63019                         Tables, 2 Costume Jewelry Fixtures, and Security System in
            Avenue                                                                                                                                                                                 Ceiling
            Wildwood, MO 63040


9551        Ethan Conrad                                      NA                             Kmart Corporation                                      6600 Clark Road                                                                                                               4/30/2019
            c/o Ethan Conrad Properties                                                                                                             Paradise, CA 95969
            1300 National Drive Suite 100
            Sacramento, CA 95834


9619        Parkway Shopping Center, LLC                      N/A                            Kmart Corporation                                      4841 Arendell St                               Assorted Counters mostly Wood, Checkout Stands, 2 Office Desks,                4/30/2019
            231 Old Causeway Road                                                                                                                   Morehead City, NC 28557                        Decking round Walls, Card Bd Bailer, Blood Pressure Machine,
            Atlantic Beach, NC 28512                                                                                                                                                               Helium Tanks, 6 Assorted Vendor Racks



9761        RREF II-WPG Visalia, LLC                          N/A                            Kmart Corporation                                      3247 W Noble Ave                               Gondolas, service desk/ register stands, safe, compactor, jewelry              4/30/2019
            c/o Waypoint Property Group, LLC                                                                                                        Visalia, CA 93277-1841                         counters, conveyors, office furniture, misc fixtures
            567 San Nicolas Drive, Suite 270
             Newport Beach, CA 92660


30941       The First National Bank in Sioux Falls, Trustee   N/A                            Kmart Corporation                                      3709 East 10Th Street Sioux Falls, 57103                                                                                      4/30/2019
            of the R.E. Nohlgren Et. Al. Trust P.O. Box
            5186 100 South Phillips Avenue (Zip 57104)
            Sioux Falls, SD 57117-5186


30954       Evelyn-Sunrise Shopping Center c/o Mideb      N/A                                Kmart Stores of Texas, LLC                             2440 Pablo Kisel Blvd Brownsville, 78526                                                                                      4/30/2019
            Management Company 541 S. Spring Street Suite
            204 Los Angeles, CA 90013



37914       OND Property LLC c/o Beacon Capital Partners, N/A                                Sears, Roebuck and Co.                                 2 N State St                                                                                                                  4/30/2019
            LLC Attn: General Counsel 200 State Street, 5th                                                                                         Chicago, 60602
            Floor Boston, MA 02109



49028       TriNet Essential Facility XXVII, Inc. c/o iStar  N/A                             Sears, Roebuck and Co.                                 8440 S Hardy Dr TEMPE, 85284                                                                                                  4/30/2019
            Financial, Inc. Attn: Asset Management (re: 8440
            Hardy Dr./Tempe, AZ) 33 New Montgomery
            Street, Suite 1210 San Francisco, CA 94105




                                                                                                                                                               Page 5
                                                 18-23538-rdd                        Doc 3449                     Filed 04/30/19 Entered 04/30/19 18:27:58                                          Main Document
                                                                                                                             Pg 11 of 17
                                                                     COUNTERPARTY-
 STORE ID      COUNTERPARTY-LANDLORD AND
                                                                  SUBTENANT/ASSIGNEE                           DEBTOR                          PROPERTY ADDRESS                      ABANDONED PERSONAL PROPERTY    ESTIMATED REJECTION DATE
   NO.                  ADDRESS
                                                                       AND ADDRESS
61901       ShopCore Properties LP dba Excel Sears        Living Spaces Furniture, LLC   Sears, Roebuck and Co.                16275 N Scottsdale Rd SCOTTSDALE, 85260                                                      4/30/2019
            Promenade LLC Two Liberty Place, Suite 3325   4501 Artesia Blvd
            50 South 16th Street Philadelphia, PA 19102   Buena Park, CA 90638



1945-37-B   PLAZA DEL CARIBE S E                          N/A                            Sears, Roebuck De Puerto Rico, Inc.   Plaza Del Caribe 2050 (Rd 2) (Furniture Store only)                                          4/30/2019
            P O BOX 363268                                                                                                     Ponce, PR 00731
            SAN JUAN, PR 00936



1915        Santa Rosa Mall LLC c/o Commercial Centers    N/A                            Sears, Roebuck De Puerto Rico, Inc.   Avenida Aguas Buenas Bayamon, PR 00959                                                       4/30/2019
            Management, Inc. P.O. Box 362983 San Juan,
            PR 00936-2683




                                                                                                                                          Page 6
18-23538-rdd          Doc 3449   Filed 04/30/19 Entered 04/30/19 18:27:58   Main Document
                                            Pg 12 of 17



                                            Annex B

                                         Rejection Order




WEIL:\97016452\1\73217.0004
18-23538-rdd          Doc 3449      Filed 04/30/19 Entered 04/30/19 18:27:58                    Main Document
                                               Pg 13 of 17



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re                                                        :
                                                             :       Chapter 11
SEARS HOLDINGS CORPORATION, et al., :
                                                             :       Case No. 18-23538 (RDD)
                                                             :
                  Debtors.   1                               :       (Jointly Administered)
------------------------------------------------------------ x

                      ORDER APPROVING THE REJECTION
           OF UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY
          AND ABANDONMENT OF PROPERTY IN CONNECTION THEREWITH

                    Pursuant to and in accordance with the Order Authorizing Debtors to Establish

Procedures for Rejection of Unexpired Leases of Nonresidential Real Property and Abandon

Property in Connection Therewith (ECF No. 800) (the “Rejection Procedures Order”) 2 entered

in the above-captioned chapter 11 cases of Sears Holdings Corporation and its debtor affiliates

(collectively, the “Debtors”); and the Debtors having properly filed with this Court and served

on the Rejection Notice Parties a notice, dated April 30, 2019 (ECF No. [●]) (the “Rejection

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
(7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
(6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
(None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Rejection Procedures Order.




WEIL:\97016452\1\73217.0004
18-23538-rdd          Doc 3449       Filed 04/30/19 Entered 04/30/19 18:27:58           Main Document
                                                Pg 14 of 17



Notice”) of their intent to reject certain unexpired leases identified on Exhibit 1 hereto

(“Leases”) and to abandon any property remaining at the leased premises on the Rejection Date

of the applicable Leases that the Debtors determine is too difficult to remove or expensive to

store, such that the economic benefits of removing or storing such remaining property would by

outweighed by the attendant costs in accordance with the terms of the Rejection Procedures

Order, and such notice having been adequate and appropriate under the circumstances; and it

appearing that no other or further notice need be provided; and no timely objections having been

filed to the Rejection Notice; and the Court having found and determined that the relief requested

is in the best interests of the Debtors, their estates, their creditors, and all parties in interest and a

proper exercise of business judgment; and after due deliberation and sufficient cause appearing

therefor,

                    IT IS HEREBY ORDERED THAT:

                    1.        The Leases are hereby rejected pursuant to 11 U.S.C. § 365 as set forth

 herein, effective as of the later of (i) service and filing of the Rejection Notice and (ii) the date

 the Debtors have surrendered the premises to the Landlord via the delivery of the keys, key

 codes, and alarm codes to the premises, as applicable, to the Landlord, or, if not delivering such

 keys or codes, providing notice that the Landlord may re-let the premises, as such estimated

 dates are set forth on Exhibit 1 (the “Rejection Date”).

                    2.        Any and all personal property remaining at the leased premises as of the

 applicable Rejection Date shall be deemed abandoned pursuant to 11 U.S.C. § 554 upon the

 Rejection Date and as contemplated by the Rejection Procedures Order and herein without

 further notice or order of the Court, free and clear of all liens, claims, interests, or other

 encumbrances.




                                                      3
WEIL:\97016452\1\73217.0004
18-23538-rdd          Doc 3449       Filed 04/30/19 Entered 04/30/19 18:27:58          Main Document
                                                Pg 15 of 17



                    3.        With respect to any assets abandoned at one of the Debtors’ leased

 properties, the applicable Landlord or other designee shall be free, notwithstanding the

 automatic stay, to dispose of such property without liability to any party (including any third

 parties) and without further notice or order of the Court; and the applicable Landlord’s rights, if

 any, to file a claim for the costs of disposal of such property are fully reserved, as are the rights

 of any party in interest to object to such claims.

                    4.        If any affected non-Debtor party (each, a “Counterparty”) to a Lease

 asserts a claim against the Debtors arising from the rejection of the Lease, the Counterparty

 shall submit a proof of claim by the later of (i) the deadline to file general unsecured proofs of

 claim (the “Bar Date”) fixed by the Court; and (ii) thirty (30) days after the entry of this Order.

 If a Counterparty does not timely file a proof of claim in accordance with the terms of this

 Order, the Counterparty shall forever be barred from asserting a claim arising from the rejection

 of their Lease, absent further order of this Court to the contrary.

                    5.        Nothing contained in this Order is intended to be or shall be construed as

 (i) an admission as to the validity of any claim against the Debtors; (ii) a waiver of the Debtors’

 or any appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any

 claim against the Debtors; (iii) a waiver of any claims or causes of action that may exist against

 any creditor or interest holder; or (iv) an approval, assumption, or adoption, of any agreement,

 contract, lease, program, or policy between the Debtors and any third party under section 365 of

 the Bankruptcy Code.

                    6.        Notwithstanding entry of this Order, nothing herein shall create, nor is

 intended to create, any rights in favor of or enhance the status of any claim held by, any party.




                                                       4
WEIL:\97016452\1\73217.0004
18-23538-rdd          Doc 3449       Filed 04/30/19 Entered 04/30/19 18:27:58             Main Document
                                                Pg 16 of 17



                    7.        The Debtors are authorized to take all action necessary to effectuate the

 relief granted in this Order.

                    8.        The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: ______________, 2019
       White Plains, New York
                                                     ____________________________________
                                                     THE HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                        5
WEIL:\97016452\1\73217.0004
18-23538-rdd          Doc 3449   Filed 04/30/19 Entered 04/30/19 18:27:58   Main Document
                                            Pg 17 of 17



                                             Exhibit 1

                                    Schedule of Rejected Leases




WEIL:\97016452\1\73217.0004
